Citation Nr: 1827036	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 463	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, in excess of 50 percent from April 5, 2013.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, panic disorder, and major depressive disorder, including as due to service-connected migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1990 to May 1992.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the RO in Roanoke, Virginia, which, in pertinent part, denied an increased rating for migraine headaches in excess of 50 percent, and denied service connection for a mental disorder and secondary service connection for fibromyalgia.  On the November 2014 substantive appeal (VA Form 9) the Veteran wrote that she was only appealing the issues of an increased disability rating for migraine headaches and service connection for a mental disorder (claimed as anxiety and panic attacks); therefore, the issue of service connection for fibromyalgia is not on appeal before the Board. 

Throughout the pendency of the increased rating claim for migraine headaches, the Veteran reported an inability to work due to the service-connected migraine headaches, and non-service-connected anxiety and panic attacks.  See November 2014 Statement in Support of the Claim, November 2014 substantive appeal, and February 2018 Board hearing transcript.  Such statements raised an informal claim for TDIU that attached to the rating issue that began April 5, 2013.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009) (holding that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal).

In February 2018, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript has been associated with the record.  Since the issuance of the last supplemental statement of the case (SSOC) in September 2017, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing and during the February 2018 Board hearing.  See February 2018 Board hearing transcript, February 2018 Third Party Correspondence.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the anxiety/panic attacks issue on appeal to entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder, panic disorder, and depression, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2018 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for an increased disability rating in excess of 50 percent for migraine headaches.



CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the issue of an increased disability rating in excess of 50 percent for migraine headaches are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017). As the withdrawn issue of an increased rating in excess of 50 percent for migraine headaches is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  Discussion of the duties to notify and assist as it relates to the issues of service connection for an acquired psychiatric disorder and TDIU will be discussed in the REMAND portion of this decision. 

Withdrawal of Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Board hearing on February 13, 2018, prior to the promulgation of a decision by the Board, the Veteran and the representative provided oral testimony indicating they were withdrawing the appeal for an increased disability rating in excess of 50 percent for migraine headaches.  The Veteran specifically stated that, because she is rated at the maximum schedular rating of 50 percent for migraine headaches, she wished to "withdraw that issue."  As such, there remain no allegations of errors of fact or law for appellate consideration regarding the migraine rating issue.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to this issue and it will be dismissed.


ORDER

The appeal for an increased disability rating for migraine headaches, in excess of 50 percent from April 5, 2013, having been withdrawn, is dismissed.


REMAND

Service Connection for an Acquired Psychiatric Disorder

On the April 2013 Claim, the Veteran asserted direct service connection for anxiety/panic attacks.  The Veteran asserted that she has been diagnosed with and is receiving treatment for depression, anxiety, and panic attacks with agoraphobia.  See November 2014 Statement in Support of the Claim.  The record reflects that the Veteran has been diagnosed with generalized anxiety disorder, panic disorder without agoraphobia, and major depressive disorder.  See September 2013, October 2013, August 2016 VA treatment records; February 2017 private treatment records.  As noted above, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include anxiety disorder, panic disorder, and depression in accordance with the Court decision in Clemons.  On the November 2014 substantive appeal the Veteran wrote that she "should have listed her mental disorder (anxiety and panic attacks) as secondary to the service-connected disability of migraines), not fibromyalgia."  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability. Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the record reflects that the Veteran has reported histories of an onset of anxiety and panic attacks in December 2012 that have increased due to or are triggered by frequent and worsening migraine headaches.  See December 2012, September 2013, May 2017 VA treatment records; February 2017 and June 2017 private treatment records.  On a November 2014 Statement in Support of the Claim, the Veteran's mother wrote that "as a licensed psychiatric nurse" the Veteran's mother believes the Veteran developed mental disorders due to increased migraines.  Dr. Sellars, the Veteran's treating psychologist, completed a disability benefits questionnaire (DBQ) dated December 2017 and explained that the Veteran has been diagnosed with migraines (service-connected) and fibromyalgia (non-service-connected) and that both of these conditions appear significant and interact with high anxiety.  

It does not appear that the Veteran has been offered a VA examination and opinion to help determine whether the current anxiety disorder, panic disorder, and depression were caused or aggravated by the service-connected migraine headache; therefore, a remand is required to obtain a VA examination and secondary service connection opinion.  Additionally, while the record reflects a DBQ from Dr. Sellars, it does not appear that any treatment records from Dr. Sellars have been obtained; therefore, on remand the RO should attempt to obtain medical records from Dr. Sellars.

Although, the Veteran initially submitted a claim for direct service connection for a mental disorder, no VA medical opinion on direct service connection is needed in this case.  The weight of the evidence demonstrates no in-service symptoms, complaints, diagnosis, or treatment of a mental disorder in service.  The Veteran has not alleged any event or injury during service that caused a current mental disorder.  The weight of the evidence also demonstrates no anxiety, panic attacks, or depression until many years after service.  As there is no reasonable possibility that a medical opinion would help substantiate a direct service connection claim, the Board finds that further development regarding a direct service connection theory is not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).

TDIU

As discussed above, TDIU has been raised by the record during the course of the appeal, prior to withdrawal of the increased rating claim migraine headache (Rice).  The issue of entitlement to a TDIU may warrant referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  The Veteran contends that she is unemployable due to the service connected and non-service-connected disabilities.  See November 2014 Statement in Support of the Claim, November 2014 substantive appeal, February 2018 Board hearing transcript (contending that she has been unable to work due to debilitating migraines (service-connected), anxiety and panic attacks (non-service-connected).

For the TDIU rating period from April 5, 2013, forward, the only service-connected disability is migraine headache, rated at 50 percent.  See September 1997 rating decision.  The disability rating for the migraine headache disability does not meet the combined rating percentage criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  For the relevant rating period, the Veteran does not have one service-connected disability rated 60 percent or more, or more than one service-connected disability, with one service-connected disability rated at 40 percent or higher and a combined rating percentage for all the service-connected disabilities of 70 percent or higher.  The threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the TDIU rating period on appeal.

There is evidence of record suggesting that the service-connected migraine headache and the non-service-connected psychiatric disorder (which is being remanded for further development) and non-service-connected fibromyalgia may have rendered the Veteran unemployable.  An April 2013 letter from Wells Fargo Bank, the Veteran's former employer, reflects that Veteran's position was being eliminated and that Family & Medical Leave Act (FMLA) reinstatement rights expired in December 2012.  In the November 2014 Statement in Support of the Claim and the November 2014 Substantive Appeal, the Veteran contended that she has been unable to work due to debilitating migraines, panic attacks and anxiety, and that she has been fired from all the jobs she held due to exhausting her vacation, sick, and FMLA leave.  A July 2014 award letter from the Social Security Administration (SSA) reflects that the Veteran was granted disability benefits with a disability onset of September 2013 due to migraines, anxiety, and fibromyalgia, among other disorders.  The Veteran also testified that she is currently unemployed and that she left her last full time position in 2012 due to worsening migraines and anxiety.  See February 2018 Board hearing transcript.

With regard to functional impairment caused by the service-connected migraine headaches, during the TDIU rating period, the service-connected migraine disability was manifested by frequent prostrating migraine headaches that could last up to eight days characterized by constant, pulsating, and  throbbing head pain that is localized or on both sides of the head with nausea, vomiting, light sensitivity, sound sensitivity, changes in vision, and treatment with oral medications, suppositories, and Botox injections.  See March 2016, July 2016 VA treatment records; January 2014 VA examination report.  

Additionally, as noted above, in addition to the service-connected migraine headache, the Veteran has asserted being unemployable due to an acquired psychiatric disorder; therefore, the separate issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

For the reasons discussed above, a remand is necessary to issue notice of an inferred claim for TDIU, including provision of the TDIU claim form (VA Form 21-8940).  Additionally, on remand, pending RO adjudication of the claim for service connection for a psychiatric disability, the RO should adjudicate the issue of TDIU under the criteria of 38 C.F.R. § 4.16(a).  In the event that the threshold combined rating percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met at any time during the TDIU rating period on appeal, from April 5, 2013, the TDIU issue should be referred to the VA Director of Compensation and Pension Service for consideration of the assignment of TDIU under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirement of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for consideration).

Accordingly, the issues of service connection for a psychiatric disorder and TDIU are REMANDED for the following action:

1.  Request the Veteran to provide information as to any private medical treatment for an acquired psychiatric disorder not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of an acquired psychiatric disorder not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment an acquired psychiatric disorder not already of record.

3.  Schedule the appropriate VA psychological examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Upon examination, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that an acquired psychiatric disorder was caused by the service-connected migraine headache?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that an acquired psychiatric disorder was aggravated by (that is, worsened in severity beyond a normal progression) the service-connected migraine headache?

If it is the examiner's opinion that there is aggravation of a currently diagnosed acquired psychiatric disorder, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  The AOJ should provide the Veteran the appropriate TDIU claim form (VA Form 21-8940).  Enclosed with the TDIU claim form, the AOJ should issue notice of the requirement to establish a TDIU.  

5.  Then readjudicate the issues of service connection for an acquired psychiatric disorder and TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


